 384DECISIONSOF NATIONALLABOR RELATIONS BOARDDays Inns of America,Inc. and Nortico Corporationand Hotel,Motel,RestaurantEmployees andBartenders Union,Local737, AFL-CIO, Petition-er. Case 12-RC-4458January 30, 1975DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn June 28, 1974, the Regional Director for Region12 issued a Supplemental Decision on Objections,Order, and Direction of Second Election in theabove-entitled proceeding, in which he sustained thePetitioner's Objection 1 and overruled the remainingobjections.' Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's SupplementalDecision on the groundsthat in sustaining Objection 1 he departed fromprecedent and made factual findings which wereclearly erroneous.By telegraphic order dated August 5, 1974, therequest for review was granted and the secondelection directedwas stayed pending decision onreview.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings.Objection I alleges that the list of names andaddresses of eligible voters supplied by the Employerprior to the election contained 26 incorrect addressesand therefore did not meet the requirements ofExcelsior.2The Regional Director found that 16 (13.2percent) of the addresses of the 121 eligible voters onthe list were defective. As 14 of the 16 defectiveaddresses for the most part varied substantially fromthose contained in the Employer's records and theEmployer produced no records to substantiate its useThe election herein was conductedon April11, 1974, pursuant to aDecision and Directionof Electionand anOrderAmending Decision andDirectionof ElectiontoUpdate Eligibility Date,issuedby theRegionalDirector onOctober 12, 1973,and March8, 1974,respectively.The tally ofballots for the election showed that,of approximately 121 eligiblevoters, 71ballots werecast, ofwhich 10 were for, and 54 against,the Petitioner, and 7were challenged.The Petitioner filed nine numbered objections2Excelsior Underwear Inc,156 NLRB1236 (1966).,The 13defective addresses submitted vanedfromthose contained inthe files in the following particulars: "Rt. #" for "Rt1" (Amick,D ), "628W. Smith Apt #7" for "628W South St,Apt. 7" (Bracy,H.); "218W216 NLRB No. 72of the other two incorrect addresses, he concludedthat submission of a list with such inaccuraciesconstitutes gross negligence, tantamount to omissionof the names insofar as written communication withthe employees is concerned, and is not substantialcompliance withExcelsior.The Employer assertsthat the facts do not support a finding that it wasgrossly negligent or acted in bad faith and that thepercentage of inaccurate addresses herein is not sosubstantialas to constitute noncompliance withExcelsior.The Employer in its request for review stated thatitsmotel operations are highly seasonal and that ithas experienced an employment turnover rate of 500percent in the most recent 12 months, as illustratedby the fact that 24 percent of the employees includedon theExcelsiorlisthad terminated their employ-ment prior to the election. As found by the RegionalDirector, the managers of the motel restaurant andcafeteria and the motel manager's secretary whotyped the list derived the names of current employeesfrom the payrolls and obtained the addresses eitherfrom application or personnel forms or by asking theemployees themselves or others who knew them. Thesecretary testified that records were scattered.As to 13 of the 16 defective addresses of the eligiblevoters on the list submitted by the Employer, therewere in fact significant variations from the addressesof these employees contained in the Employer's fileson their application or personnel forms.3 The otherthree defective addresses were obtained from othersources above mentioned. As is evident, the defectsin the addresses, if produced by errors in transcrip-tion,were in some cases minor and in others theresultof varying degrees ofcarelessness.In fiveinstances,4 the street addresses supplied were dis-tinctly different from those contained in the files, andonemight speculate that those responsible forpreparing the list had reason to believe the addressesin the files were stale and, as in the three cases whereno record addresses were available, they may haveaccepted information from other sources as tocurrent addresses which turned out to be erroneous.The Board generally will not set an election asidebecause of an insubstantial failure to comply with theExcelsiorrule if the Employer has not been grosslySmith" for "218 W SouthSt." (Brooks,J.A.); "Orlando, Fla " for"Apopka,Fla." (Brower,P.& Denmark,D.); "420 W Oak Rde Rd " for"420 W Oak Ridge Rd. #207" (Gilbert,D.); "918 PortageSt " for "3131Oak Ridge Rd., Bldg 9 #4" (Haus,S.); "113 Apt.o Park Ave." for "113 AptD, Park Ave " (Johnson,V. H ); "E 7th St." for "17S.Highland" (Jones,H.),"2026Ornge Cnter Blvd" for"2026 Orange Center Blvd. #I"(Lampkin, C.), "700 Crestlake Dr " for"7000 CrestlakeDr." (Sharkey, J );"147 W 15th St " for "147A E 15thSt." (Shuman,D.); "2929 W OakridgeRd " for "4422 Banneka St." (Slaughter, H.).4Haus, S.; Jones, H., Slaughter,H.; Bracy,H.; and Brooks, J A Theerrors in the two last named were more likely careless typographical ones DAYS INNS385negligent and has acted in good faith.5In the instantcase,we note first of all that the Employer'smoteloperations here involved experience very high em-ployee turnover, in part because of seasonality of theoperations,and in part becauseof thetransientnature of the labor force from which it obtains itsemployees. As found by the Regional Director, theEmployer's personnel files were chaotic and scat-tered.These are factors we must consider in assessingthe Employer's compliance with our rule. We do notcondone the apparent unconcern for completeaccuracy exhibited in the Employer's useof initialsfor given names and in abbreviating and in somecasesomitting portions of addresses,instead ofsupplying the more complete information in its files;the carelessness of its managers or the secretary whotyped the list,in transcribing some of the addresses;and the evident lack of any effort to verify orproofread the typewritten list for obvious typographi-calerrors,However,these shortcomings, in ouropinion, do not, without more, justify the conclusionthat the Employer exercised gross negligence orexhibited bad faith in submitting the list containingthe above-described inaccurate addresses. In thecircumstances,we disagree with the Regional Direc-tor's conclusion that the Employer's submission ofthese 16 defective addresses was tantamount toomissionof the names insofar as communicationwith the employees is concerned.6 As we do notapply theExcelsiorrulemechanically, we find herethat the Employer substantially complied with theruleeven though 16 of the 121 addresses (13.2percent) of eligible voters listed contained inaccura-cies.7Accordingly, the Petitioner's Objection 1 ishereby overruled, and as all the objections have beenoverruled and the tally of ballots shows that thePetitioner has not received a majority of the validballots cast,we shall certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt ishereby certified that a majority of the validvotes have not been cast for Hotel, Motel, Restau-rant Employees and Bartenders Union, Local 737,AFL-CIO, and that said labor organization is notthe exclusive representative of the employees in theunit found appropriate within the meaning of Section9(a)of the National Labor Relations Act, asamended.SWest Coast Meat PackingCompany,Inc.,195 NLRB37 (1972);TheCo./Omaha Branch d/b/a Gamble RobinsonCo.,180 NLRB 532 (1970), andLobster House,186 NLRB 148 (1970);Fontainebleau Hotel Corporation,181Sonfarrel,Inc,188 NLRB 969 (1971),which involved omissions of namesNLRB 1134 (1970).and addresses of eligible voters from the list,are inapposite.6For this reason,the cases relied upon by him,PacificGamble Robinson7See the cases cited in fn5, supra